DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 10, 12, 13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohn (CN 109478848 A).
Claim 1. Kohn teaches an output device, comprising:
an acquisition unit that acquires input information related to traveling of a human-powered vehicle
( Page11 - In one or more embodiments, generates and provides an automatic control system, and it is used for control with battery, motor and in some cases the engine of the vehicle (such as, electric bicycle, wherein the power can come from being pedaling of user and/or motor by battery and/or engine power
Page 20 -sensor provides power measurement, voltage measurement and current measurement.by the following...); and 
a processor configured to train a machine learning model in accordance with an index value indicating electric power consumption efficiency in a power supply device for supplying electric power 
( Page 37 - each decision module and/or each automation control system may include software instructions by one or more processors
Page 5 - in order to store power battery caused by heat and other battery parameters to the optimal or near-optimal physical state operation, and through the following steps to optimize or otherwise enhance battery life and other performance operation allows battery wherein the battery chemical change is in the preferable range of reversible operation. while satisfying the percentage defined by at least a power of one or more source supply or other amount (for example, 50%, 65%, 100 % or any other defined percentage or other amount) of power input request.
Page 44 - If determined in the frame 705 in the current time period and received for the request, then the routine continues to frame 710 to receive a set of current coupling differential equation model of at least a portion of local decision module of the target system, optionally together with additional state information of the target system in the current time based on the current model of local decision module in the frame 703 Then, the routine continues to frame 715 to determine whether training or retraining model, such as if the initial execution decision module corresponding to first call routine, or if the continued operation of the error measurement indicates to need to re-train (such as frames 755, 770 and 730 more detailed discussion). If it is determined that training or retraining the model, then the routine continues to frame 720, to determine the size 
Claim 3. Kohn teaches the output device according to claim 1, wherein the index value is a value related to an amount of electric power outputted from the power supply device (
Page 5 - in order to store power battery caused by heat and other battery parameters to the optimal or near-optimal physical state operation, and through the following steps to optimize or otherwise enhance battery life and other performance operation allows battery wherein the battery chemical change is in the preferable range of reversible operation. while satisfying the percentage defined by at least a power of one or more source supply or other amount (for example, 50%, 65%, 100 % or any other defined percentage or other amount) of power input request.).

Claim 4. Kohn teaches the output device according to claim 1, wherein the output information is information related to at least one of an assist ratio in an assist mechanism configured to assist 
(Page 21 - as a part of the rules of the second example as possible to satisfy the power request (herein sometimes referred to as maximized "Q factor"), such as at a rate of 70%. if the level of power demand is more than and/or less than a desired level (e.g., 30%, 40%, 50%, 60%, 70%, 80%, 90%, etc.) is met, then, in some embodiments, can be upwards or downwards adjusted with weights of the one or more rules to respectively decrease or increase the level of power demand is satisfied, and correspondingly to increase or reduce the battery life according to such change.). 

Claim 9. Kohn teaches the output device according to claim 1, wherein the component includes an electric motor driven by electric power supplied from the power supply device, and
the input information is information related to at least one of a torque of the electric motor, an amount of current of the electric motor, a voltage value of the electric motor, and a temperature of the electric motor 
(Page11 - In one or more embodiments, generates and provides an automatic control system, and it is used for control with battery, motor and in some cases the engine of the vehicle (such as, electric bicycle, wherein the power can come from being pedaling of user and/or motor by battery and/or engine power 
Page 20 -sensor provides power measurement, voltage measurement and current measurement.by the following…). 


(Page 7 - In addition, in at least some embodiments, may be updated with the lapse of time is initially used in a particular system for a specific cell in the battery model in order to reflect the model bottom structure of improved and/or training model to reflect the specified in the use of a particular cell and/or system operating characteristics (e.g., change of the battery state can be observed by monitoring is how associated with the corresponding external battery load and/or power source. ) when the training model or otherwise adapting the model to make it adapt to a specific cell and/or the system,.).

Claim 12. Kohn teaches the output device according to claim 1, wherein the input information includes detection data related to a traveling environment of the human- powered vehicle (Page 19 e.g. such as based on weather data).

Claim 13. Kohn teaches the output device according to claim 1, wherein the processor trains the machine learning model by reinforcement learning using the index value as a reward (
Page 33 - FIG. 3 is diagram representation example of the computing system, the computing system suitable for implementing automatic control system in a configuration mode to control or otherwise manipulating at least some operation of technology physical system designation or other target system to execute in order to control a physical target system having one or more batteries, to implement the DC power provided from the battery of automatic control in real time and optimizing (e.g., long-term operation of the cell) by using the characteristics of the state of each battery. in items such as above with respect to FIG. 10 to FIG. 29 and elsewhere as discussed).

Claim 17. Kohn teaches the output device according to claim 1, wherein the output unit is configured to output information indicating a result of controlling a component (
Page 40- Although in this example is not shown, but, in some cases, when such error is identified, frame 525 and/or the routine 540 may return to frame 510, to the (one or more) user display feedback and allows corresponding to (one or more) user correcting and re-execute the back operation, such as operation of the frame 520 to 540. in the frame 540 the conversion process may include, for example, the identified error and inconsistent limiting related error, such as if not possible as these limit).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn in view of Yamamoto (US 20130166125 A1).
Claim 2. Kohn teaches the output device according to claim 1, but does not specifically disclose wherein the index value is a value related to a travel distance obtained before electric power in the power supply device is equal to or less than a preset value.

However, Yamamoto teaches an index value is a value related to a travel distance obtained before electric power in the power supply device is equal to or less than a preset value ([0152] The learning invalidation index is extracted at the time point at which the trip ends, and, when the learning invalidation index exceeds a predetermined rate (for example, when the learning invalidation index exceeds 50%), the electric power consumption rate learning invalidation operation is executed...The rate of the learning invalidation index, which is a threshold for invalidating the accumulated value of the electric power consumption and the accumulated value of the travel distance, is not limited to the above-described value, and is set appropriately.). Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an index value is a value related to a travel distance obtained before electric power in the power supply device is equal to or less than a preset value as taught by Yamamoto within the system of Kohn for the purpose of enhancing the system to calculate power measuement constraints based on travel.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn in view of Milton (US 20200017117 A1).
Claim 5. Kohn teaches the output device according to claim 1, and further discloses the process outputting information but does not specifically disclose wherein the output information is information related to a gear stage or a gear ratio of a transmission of the human-powered vehicle.
However, Milton teaches output information is information related to a gear stage or a gear ratio of a transmission of the human-powered vehicle ([0136] For example, an onboard computer may populate a heads-up display, inform navigation decisions of a self-driving car, facilitate real-time alerting to the driver of dangerous conditions, predictively adjust gear ratios, predictively adjust suspension systems, modulate headlight state or brightness, or perform other activities based on the interrogation results.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use output information is information related to a gear stage or a gear ratio of a transmission of the human-powered vehicle as taught by Milton within the system of Kohn for the purpose of enhancing the system to inform the operator the performance of the vehicle.
Claim 6. The output device according to claim 1, wherein the output information is information related to a number of rotations of an electric motor driven by electric power supplied from the power supply device.
However, Milton teaches wherein the output information is information related to a number of rotations of an electric motor driven by electric power supplied from the power supply device ([0136] For example, an onboard computer may populate a heads-up display, inform navigation decisions of a self-driving car, facilitate real-time alerting to the driver of dangerous conditions, predictively adjust gear ratios, predictively adjust suspension systems, modulate 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the output information is information related to a number of rotations of an electric motor driven by electric power supplied from the power supply device as taught by Milton  within the system of Kohn for the purpose of to inform the operator the performance of the vehicle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn in view of Mizouchi (US 20170050080 A1).
Claim 11. Kohn  teaches the output device according to claim 1, and further discloses the process of obtaining vehicle information but does not specifically disclose  wherein the input information includes detection data related to an attitude of the human-powered vehicle.
However, Mizouchi teaches an input information includes detection data related to an attitude of the human-powered vehicle [0525] (10) A pedaling measurement program (pedaling analysis program) according to the above-described embodiments causes a computer (processing sections 21B and 21C) to execute an acquisition procedure (step S402) of acquiring outputs from an inertial sensor which detects motion of a pedal of a bicycle; and a first calculation procedure (step S421) of calculating an attitude (angle θ.sub.p(t)) of the pedal by using angular velocity information (z-axis angular velocity ω(t)) which is output from the inertial sensor.
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an input information includes detection data related to an attitude of the human-powered vehicle as taught by Mizouchi within the system of Kohn for the purpose of enhancing the system to incorporate the inclination features of the man-powered vehicle.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn in view of Yi (US 20120197828 A1).
Claim 18. Kohn teaches a method for generating a machine learning model 
(page 37 wherein in the decision module generating and deploying a new corresponding model), comprising:
acquiring input information related to traveling of the human-powered vehicle
(Page 11 - In one or more embodiments, generates and provides an automatic control system, and it is used for control with battery, motor and in some cases the engine of the vehicle (such as, electric bicycle, wherein the power can come from being pedaling of user and/or motor by battery and/or engine power Page 20 -sensor provides power measurement, voltage measurement and current measurement.by the following...); 
and further discloses the process of generating models based on rules and previous decisions (Page 41 decision module)but does not specifically disclose
configuring a neural netwok to output output information related to controlling a component of a human-powered vehicle when input information related to traveling of the human-powered vehicle is inputted;
identifying output information outputted by providing the neural network with the input information acquired; and
training a weight in an intermediate layer of the neural network such that an index value indicating electric power consumption efficiency in a power supply device configured to supply electric power to the component is improved when the component is controlled in accordance with the output information identified.


identifying output information outputted by providing the neural network with the input information acquired ([0019] train artificial neural network 250 by using experimental data or historical data of a set of environmental parameters monitored by the environmental parameter monitoring system 210 as the input data); and
training a weight in an intermediate layer of the neural network such that an index value indicating electric power consumption efficiency in a power supply device configured to supply electric power to the component is improved when the component is controlled in accordance with the output information identified ([0025] Training artificial neural network 250 starts with a random number of nodes at the intermediate layer and with a random weight and bias of each node, uses known input and output data as training data, and then continuously adjusts the number of the intermediate layers, the number of nodes of the intermediate layers, and the weights and biases of the nodes until a required degree of accuracy is obtained.).

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a neural network features as taught by Yi within the system of Kohn for the purpose of enhancing the system to incorporate deep learning of power conservation.

acquiring input information related to traveling of the human-powered vehicle
(Page 11 - In one or more embodiments, generates and provides an automatic control system, and it is used for control with battery, motor and in some cases the engine of the vehicle (such as, electric bicycle, wherein the power can come from being pedaling of user and/or motor by battery and/or engine power Page 20 -sensor provides power measurement, voltage measurement and current measurement.by the following...); 
and further discloses the process of generating models based on rules and previous decisions (Page 41 decision module)but does not specifically disclose
configuring a neural network to output output information related to controlling a component of a human-powered vehicle when input information related to traveling of the human-powered vehicle is inputted:
identifying output information outputted by providing the neural network with the input information acquired; and
training a weight in an intermediate layer of the neural network such that an index value indicating electric power consumption efficiency in a power supply device configured to supply electric power to the component is improved when the component is controlled in accordance with the output information identified. 
However, Yi teaches, in a similar invention related to conserving power, teaches the process of configuring a neural netwok to output output information related to controlling a component when input information related to traveling of the human-powered vehicle is inputted ([0018]-[0019] 
identifying output information outputted by providing the neural network with the input information acquired ([0019] train artificial neural network 250 by using experimental data or historical data of a set of environmental parameters monitored by the environmental parameter monitoring system 210 as the input data); and
training a weight in an intermediate layer of the neural network such that an index value indicating electric power consumption efficiency in a power supply device configured to supply electric power to the component is improved when the component is controlled in accordance with the output information identified ([0025] Training artificial neural network 250 starts with a random number of nodes at the intermediate layer and with a random weight and bias of each node, uses known input and output data as training data, and then continuously adjusts the number of the intermediate layers, the number of nodes of the intermediate layers, and the weights and biases of the nodes until a required degree of accuracy is obtained.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a neural network features as taught by Yi within the system of Kohn for the purpose of enhancing the system to incorporate deep learning of power conservation.




Allowable Subject Matter
Claims 7, 8, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7. The prior art of record fails to teach wherein output information that allows comfortability of a user for operation of a component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model.

Claim 8. The prior art of record fails to teach output device according to claim 1, wherein the input information includes at least one of information on a cadence of a crank in the human- powered vehicle, information on a torque of the crank, information on power obtained by calculation using the information on a cadence, and the information on a torque.

Claim 14. The prior art of record fails to teach output device according to claim 13, wherein the processor is configured to execute reinforcement learning by using, as a reward, a value indicating comfortability based on an evaluation for a cadence and a torque of the crank of the human-powered vehicle that is traveling.

Claim 15. The prior art of record fails to teach output device according to claim 13, further comprising an operating unit that is configured to input operation information for operating the component, wherein the processor is configured to provide output information with a reward based on collation of output information outputted from the machine learning model in accordance with input information acquired by the acquisition unit with operation information inputted by the operating unit. 


The prior art such as Shanana (US 20200407015 A1) which is the same inventive entity has been noted to teach the process of a learning model with respect to cadence and a comfortability of the rider. Hara (US 20140070930 A1) has been noted to teach the process of detecting and maintaining cadence to provide a comfortability of the rider. Therefore, the prior art of record fails to teach the abovementioned dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689